Exhibit 10.14
 
Governance, Compensation and Nominating Committee Approval: January 27, 2015
Board Approval: January 27, 2015
 












































AMENDED AND RESTATED COMERICA INCORPORATED
COMMON STOCK NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 


















































--------------------------------------------------------------------------------


AMENDED AND RESTATED COMERICA INCORPORATED
COMMON STOCK NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 


 
TABLE OF CONTENTS
 
SECTION I
PURPOSE
1


SECTION II
DEFINITIONS
1


SECTION III
ELIGIBILITY
3


SECTION IV
PROCEDURES RELATING TO DEFERRALS
3


SECTION V
CREDITING AND ADJUSTING ACCOUNTS
4


SECTION VI
DISTRIBUTION OF DEFERRED FEES
6


SECTION VII
DESIGNATION OF BENEFICIARY
8


SECTION VIII
AMENDMENT AND TERMINATION
9


SECTION IX
MISCELLANEOUS PROVISIONS
10






i

--------------------------------------------------------------------------------




AMENDED AND RESTATED COMERICA INCORPORATED
COMMON STOCK NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN
 
 
SECTION I
PURPOSE
 
The purpose of the Amended and Restated Comerica Incorporated Common Stock
Non-Employee Director Fee Deferral Plan (the “Common Stock Plan”) is to allow
Eligible Directors to defer their Director Fees, under the conditions provided
herein, into a Corporation Stock Unit Account. Eligible Directors may defer all
or any portion of their Director Fees into a Corporation Stock Unit Account as
requested by such director.
 
The Common Stock Plan was originally established as the “Comerica Incorporated
Plan for Deferring the Payment of Director’s Fees.”  In 1997, such plan was
amended and restated as the “Comerica Incorporated Director Fee Deferral Plan.” 
Then on May 21, 1999, the plan was divided into two plans, one of which became
the “Comerica Incorporated 1999 Common Stock Director Fee Deferral Plan,” and
which was subsequently amended and restated on November 26, 2002 as the
“Comerica Incorporated Common Stock Director Fee Deferral Plan,” and on
January 27, 2004 as the “Amended and Restated Comerica Incorporated Common Stock
Non-Employee Director Fee Deferral Plan”.(1) Subsequently, on November 18, 2008,
the Plan was amended and restated, effective December 31, 2008, to accurately
reflect its administration and to comply with the requirements of Code
Section 409A. The Plan was again amended on June 16, 2010, effective as of
January 1, 2010, and was further amended and restated on January 27, 2015.
 
SECTION II
DEFINITIONS
 
The following words and phrases, wherever capitalized, shall have the following
meanings respectively:
 
A.                                 “Advisory Board” means a special board of
directors appointed to advise a Subsidiary or unit of the Corporation.
 
B.                                   “Aggregated Plan” means all agreements
methods, programs, and other arrangements sponsored by the Corporation that
would be aggregated with the Common Stock Plan under Section 1.409A-1(c) of the
Regulations.
 
____________________________________________________________________________


(1)
The second plan which resulted from the division was named the “Comerica
Incorporated 1999 Discretionary Director Fee Deferral Plan,” which was amended
and restated on November 26, 2002 as the “Comerica Incorporated Director Fee
Deferral Plan: and was further amended and restated on January 27, 2004 as the
“Amended and Restated Comerica Incorporated Non-Employee Director Fee Deferral
Plan” and again amended and restated, effective November 18, 2008.




1

--------------------------------------------------------------------------------




C.                                   “Beneficiary(ies)” means such
individual(s) or entity(ies) designated on the most recent valid Beneficiary
Designation Form that the Participant has properly submitted to the Corporation,
or in accordance with Section VII of this Common Stock Plan, if there is no
valid Beneficiary designation.


D.                                  “Beneficiary Designation Form” is the form
used to designate the Participant’s Beneficiary(ies), as modified by the Plan
Administrator or the Committee from time to time.
 
E.                                    “Code” means the Internal Revenue Code of
1986, as amended, or any successor statute.
 
F.                                    “Committee” means the Governance,
Compensation and Nominating Committee of the Board of Directors of the
Corporation, or any successor committee duly authorized by the Board of
Directors of the Corporation.
 
G.                                   “Common Stock” means the common stock of
the Corporation, par value $5.00 per share.
 
H.                                  “Common Stock Plan” means the Amended and
Restated Comerica Incorporated Common Stock Non-Employee Director Fee Deferral
Plan, the provisions of which are set forth herein, as it may be further amended
and restated from time to time.
 
I.                                       “Corporation” means Comerica
Incorporated, a Delaware corporation, and its successors and assigns.
 
J.                                      “Corporation Stock Unit Account” means
an account established under Section V of this Common Stock Plan, solely for
bookkeeping purposes, in the name of each Participant to record those Director
Fees that are deferred under this Common Stock Plan on the Participant’s behalf
and the earnings and dividends thereon.
 
K.                                  “Deferral Election Form” is the form used to
defer the payment of unearned Director Fees timely submitted by a Participant,
as modified by the Plan Administrator or the Committee from time to time.
 
L.                                    “Director Fees” means the fees paid in
connection with the performance of duties as an Eligible Director, including
attendance fees, retainer fees and fees for serving as chair or vice-chair of
any committee of the board of the Corporation or its Subsidiaries or an Advisory
Board.
 
M.                               “Eligible Director” means a director of the
Corporation, a Subsidiary or Advisory Board who is not an employee of the
Corporation or any Subsidiary.
 

2

--------------------------------------------------------------------------------




N.                                  “Participant” means an Eligible Director for
whom a Corporation Stock Unit Account is maintained under the Common Stock Plan.
 
O.                                  “Plan Administrator” means one or more
individuals appointed by the Committee to handle the day-to-day administration
of the Common Stock Plan.


P.                                    “Regulations” means the Treasury
Regulations promulgated under the Code.
 
Q.                                  “Retirement” means the date of the next
annual shareholder’s meeting of the Corporation immediately following the
Director’s 72nd birthday.
 
R.                                   “Stock Unit” means a unit equivalent to a
share of Common Stock that is maintained for the benefit of a Participant in the
Corporation Stock Unit Account of such Participant.
 
S.                                    “Subsidiary” means any corporation,
partnership or other entity, a majority of whose stock or interests is or are
owned by the Corporation.
 
T.                                   “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Code Section 152, without regard to Section 152(b)(1), (b)(2),
and (d)(1)(B)) of the Participant; loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  This
definition shall be construed in a manner that is consistent with Code
Section 409A and the Regulations promulgated thereunder.
 
SECTION III
ELIGIBILITY
 
Each Eligible Director shall be eligible to participate in the Plan.
 
SECTION IV
PROCEDURES RELATING TO DEFERRALS
 
A.                                 Deferral of Director Fees.  Eligible
Directors may defer any portion (0% – 100%) of their Director Fees under this
Common Stock Plan.
 
1.                                    Deferral Period. Director Fees may be
deferred pursuant to this Section IV(A) for the period specified by the Eligible
Director or Participant in a Deferral Election Form.  The minimum deferral
period for Director Fees deferred pursuant to this Section IV(A) shall be the
lesser of the number of years remaining before Retirement, as defined in
Section II(R), or five (5) years from the date of service for which the Director
Fees became payable, notwithstanding the deferral election under this Common
Stock Plan.  With respect to a Director whose service commences during a
calendar year, the deferral period with respect to Director Fees earned during
such year shall include the full calendar year in which his or her services
commence.
 

3

--------------------------------------------------------------------------------






2.                                    Deferred Director Fees.  Once Director
Fees are deferred under this Common Stock Plan, a Participant may not receive
distributions of such deferred amounts, except in accordance with Section VI of
this Common Stock Plan.
 
B.                                   Deferral Procedures.  Any Eligible Director
wishing to defer Director Fees must submit a Deferral Election Form to Human
Resources, Compensation, Comerica Bank Tower, 1717 Main Street, MC 6515, Dallas,
Texas 75201  or to such other unit or person as designated by the Committee from
time to time, within the time frame permitted by the Plan Administrator, which
shall in no event be later than the last business date preceding the calendar
year during which the Director Fees are to be earned.  However, any
newly-appointed or newly-elected director may submit a Deferral Election Form,
with respect to unearned Director Fees, within thirty (30) days of his or her
appointment or election.  A deferral election pursuant to this Common Stock Plan
may cover all or a portion (0% – 100%) of the Director Fees which may be
deferred.
 
In the event a Participant does not indicate an appropriate minimum deferral
period in a Deferral Election Form, such Participant’s applicable Director Fees
shall be deferred for a period of five (5) years from the date of service for
which the Director Fees became payable, notwithstanding the deferral election
under this Common Stock Plan.  If a Participant does not indicate the method of
deferral, such Director Fees shall be paid out in a single lump sum at the end
of the deferral period.
 
C.                                   Modifications/Irrevocability.  The
Participant’s deferral election shall remain in effect with respect to all
unearned Director Fees unless the Participant modifies such election prior to
the date on which the election becomes irrevocable with respect to such fees.
Except to the extent expressly provided under the Plan or permitted under Code
Section 409A and the Regulations promulgated thereunder, the provisions of the
Deferral Election Form relating to an election to defer Director Fees and the
selection of the deferral period and manner of payment of the deferrals shall be
irrevocable as of the last date on which such Deferral Election Form may be
submitted in accordance with Article IV(B).  If a director has submitted a
Deferral Election Form relating to Director Fees to be earned in the future, he
or she may modify or cancel such election by submitting a new Deferral Election
Form at any time prior to the date on which such election is irrevocable with
respect to such fees.
 
D.                                  Subsequent Elections.  A Director is not
permitted to make a subsequent election with respect to the timing or form of
payment of any Director Fees deferred under this Plan pursuant to a Deferral
Election Form that has become irrevocable in accordance with
Article IV(C) above.
 

4

--------------------------------------------------------------------------------




SECTION V
CREDITING AND ADJUSTING ACCOUNTS
 
A.                                 Director Fees, which have been deferred under
the Common Stock Plan, and deemed earnings thereon, shall be credited to a
Corporation Stock Unit Account created by and recorded on the books of the
Corporation from time to time.  The Corporation Stock Unit Account shall be
adjusted as follows:
  
1.                                       A Participant’s Corporation Stock Unit
Account shall be deemed to be invested in Common Stock.  In the event the
Corporation, in its sole and absolute discretion, has purchased shares of Common
Stock that may be used for meeting its obligations to provide benefits under
this Common Stock Plan, whether such shares are held in a rabbi trust for its
own benefit to fund the Corporation’s obligations under this Common Stock Plan,
or held in the Corporation’s own name or for its own account (as general assets
of the Corporation), the purchase  price for the Stock Units shall be the actual
price of the corresponding shares of Common Stock that the Corporation purchases
on the open market, provided such purchase(s) occurs on the date the Director
Fees would have otherwise been paid to the director had they not been deferred.
 
2.                                       In the event that (1) the Corporation,
in its sole and absolute discretion, has not purchased shares of Common Stock
that may be used for meeting its obligations to provide benefits under this
Common Stock Plan or (2) has purchased such shares as described above, but the
purchase does not occur on the date the Director Fees would have otherwise been
paid to the director had they not been deferred, then the purchase price of
Stock Units shall be based upon the closing price for the Common Stock on the
New York Stock Exchange on the day that the Director Fees would have otherwise
been paid to the director had they not been deferred.
 
3.                                       To the extent the Corporation, in its
sole and absolute discretion, has purchased shares of Common Stock that may be
used for meeting its obligations to provide benefits under this Common Stock
Plan, whether such shares are held in a rabbi trust for its own benefit to fund
the Corporation’s obligations under this Common Stock Plan, or held in the
Corporation’s own name or for its own account (as general assets of the
Corporation), no Participant shall have any right to vote any shares of Common
Stock held in the rabbi trust or otherwise owned by the Corporation in respect
of its obligations hereunder.
 
4.                                       A Participant’s Corporation Stock Unit
Account shall be charged each business day with any distributions made on such
day.  Such Corporation Stock Unit Account shall also be credited with deemed
earnings, gains and losses each business day, using the closing price for Common
Stock on the New York Stock Exchange as of the most recent prior trading day. 
Dividends shall be deemed to be reinvested in Common Stock and shall be credited
at the time actual dividends are paid, with the number of Stock Units
attributable to a dividend being calculated by dividing the dollar amount of the
dividend by the closing price of the

5

--------------------------------------------------------------------------------




Common Stock on the dividend payment date; provided that if the Corporation, in
its sole and absolute discretion, has established a rabbi trust for its own
benefit to fund the Corporation’s obligations under this Common Stock Plan, or
otherwise purchased shares to be held in its own name, or for its own account
(as general assets of the Corporation), that may be used for meeting its
obligations to provide benefits under this Common Stock Plan, then dividends
shall be credited based on the purchase price(s) for the shares of Common Stock
determined as in Section V(A) above.  Finally, a Participant’s Corporation Stock
Unit Account shall be credited with the amount, if any, of Director Fees
deferred and designated to be credited to such account during each quarter, or
on a more frequent basis if deemed appropriate by the Committee.
 
B.                                     Changes in Capitalization.  The shares of
Common Stock in the Corporation Stock Unit Accounts shall be subject to
adjustment or substitution, as determined in the sole discretion of the Board of
Directors of the Corporation, in the event of any change in corporate
capitalization, such as a stock split or a corporate transaction, such as any
merger, consolidation, separation, including a spin off, or other distribution
of stock or property of the Corporation, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Corporation.
 
SECTION VI
DISTRIBUTION OF DEFERRED FEES
 
A.                                   Time and Manner.  Subject to the provisions
of Section IV of this Common Stock Plan, distribution of the Participant’s
Corporation Stock Unit Account shall be made in Common Stock at such time and in
such manner, i.e., a lump sum or installments, as the Participant has specified
in the Deferral Election Form.  Fractional shares of Common Stock shall be paid
in cash.
 
1.                                       Lump Sum Distributions.  If the
Participant elects to receive a lump sum distribution, the Corporation shall
make a single payment of the amounts subject to that election in the applicable
Deferral Election Form in the calendar year following the calendar year in which
the deferral period ends.  If a Participant fails to indicate a payment method,
the Participant shall be deemed to have elected a lump sum distribution.
 
2.                                       Installment Distributions.  If the
Participant elects to receive installment distributions, the Corporation shall
make installment payments of the amounts subject to that election in the
applicable Deferral Election Form over a period of time as specified by the
Participant on the applicable Deferral Election Form.  Installment distributions
shall commence in the calendar year following the calendar year in which the
deferral period ends.  A Participant may choose an applicable installment period
from the options designated by the Corporation on the Deferral Election Form,
which shall not exceed ten (10) years from the date of distribution of the first
installment.  The number of shares of Common Stock distributable in each
installment shall be determined by multiplying the amounts subject to the
Deferral Election Form on the date the installment is scheduled to be
distributed by a fraction, the numerator of which is one and the denominator of
which is the number of unpaid installments remaining at such time.
 

6

--------------------------------------------------------------------------------




a.                           Less than $10,000.  If, at the time an installment
distribution is scheduled to commence, the fair market value of the
Participant’s Corporation Stock Unit Account does not exceed $10,000,
notwithstanding an election by the Participant that such account be distributed
in installments, the Stock Units in such account shall be distributed in shares
of Common Stock to the Participant in a lump sum. 
 
B.                                     Death.  Notwithstanding any other
provision of the Common Stock Plan, upon the death of a Participant, the
remaining balance of his or her Corporation Stock Unit Account shall be
distributed in one lump sum to the Participant’s Beneficiary(ies) within ninety
(90) days after the date of the Participant’s death.
 
C.                                     Hardship Distributions. In the event of
an Unforeseeable Emergency prior to distribution of the entire balance of the
Participant’s Corporation Stock Unit Account, the Committee may, in its sole
discretion, direct a distribution to the Participant, within ninety (90) days
following such Unforeseeable Emergency, of the number of shares of Common Stock
with a fair market value equal to an amount reasonably necessary, in the
judgment of the Committee, to satisfy the financial hardship occasioned by the
Unforeseeable Emergency, plus amounts necessary to pay any Federal, state, local
or foreign income taxes anticipated as a result of the distribution or cancel a
future deferral election with respect to the amount reasonably necessary, in the
judgment of the Committee, to alleviate such financial hardship.  However, no
distribution will be made on account of an Unforeseeable Emergency to the extent
that such emergency is or may be relieved through reimbursement or compensation
from insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan.  Any Participant desiring a
distribution under the Common Stock Plan on account of an Unforeseeable
Emergency shall submit to the Committee a written request for such distribution
which sets forth in reasonable detail the Unforeseeable Emergency which would
cause the Participant severe financial hardship, and the amount which the
Participant believes to be necessary to alleviate the financial hardship.  Any
Participant who receives a hardship distribution shall have his deferral
election cancelled hereunder and shall not again be eligible to submit a
deferral election until the next enrollment period after the calendar year in
which the hardship distribution is made.
 
D.                                    Distribution in the Event of Income
Inclusion Under Code Section 409A.  If any portion of a Participant’s
Corporation Stock Unit Account is required to be included in income by the
Participant prior to receipt due to a failure of this Common Stock Plan or any
Aggregated Plan to comply with the requirements of Code Section 409A and the
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of: (i) the portion
of the Participant’s Corporation Stock Unit Account required to be included in
income as a result of the failure of the Common Stock Plan or any Aggregated
Plan to comply with the requirements of Code Section 409A and the Regulations,
or (ii) the balance of the Participant’s Corporation Stock Unit Account.
 

7

--------------------------------------------------------------------------------




E.                                      Delay for Payments in Violation of
Federal Securities Laws or Other Applicable Law.  In the event the Corporation
reasonably anticipates that the payment of benefits as specified hereunder would
violate Federal securities laws or other applicable law, the Committee may delay
the payment under this Section VI until the earliest date at which the
Corporation reasonably anticipates that making of such payment would not cause
such violation.
 
F.                                      Delay for Insolvency or Compelling
Business Reasons.  In the event the Corporation determines that the making of
any payment of benefits on the date specified hereunder would jeopardize the
ability of the Corporation to continue as a going concern, the Committee may
delay the payment of benefits under this Section VI until the first calendar
year in which the Corporation notifies the Committee that the payment of
benefits would not have such effect.
 
G.                                     Administrative Delay in Payment.  The
payment of benefits hereunder shall begin at the date specified in accordance
with the provisions of the foregoing paragraphs of this Section VI; provided
that, in the case of administrative necessity, the payment of such benefits may
be delayed up to the later of the last day of the calendar year in which payment
would otherwise be made or the 15th day of the third calendar month following
the date on which payment would otherwise be made.  Further, if, as a result of
events beyond the control of the Participant (or following the Participant’s
death, the Participant’s Beneficiary), it is not administratively practicable
for the Plan Administrator to calculate the amount of benefits due to
Participant as of the date on which payment would otherwise be made, the payment
may be delayed until the first calendar year in which calculation of the amount
is administratively practicable.
 
H.                                    No Participant Election.  Notwithstanding
the foregoing provisions, if the period during which payment of benefits
hereunder will be made occurs, or will occur, in two calendar years, the
Participant shall not be permitted to elect the calendar year in which the
payment shall be made.
 
SECTION VII
DESIGNATION OF BENEFICIARY
 
Upon becoming a Participant of the Common Stock Plan, each director shall submit
to Human Resources, Compensation, Comerica Bank Tower, 1717 Main Street, MC
6515, Dallas, Texas 75201  (or to such other unit or person as designated by the
Committee from time to time) a Beneficiary Designation Form designating one or
more Beneficiaries to whom distributions otherwise due the Participant shall be
made in a lump sum payment in the event of the Participant’s death before
distribution of the Participant’s Corporation Stock Unit Account has been
completed. A Beneficiary Designation Form will be effective only if it is signed
by the Participant and submitted before the Participant’s death.  Any subsequent
Beneficiary Designation Form properly submitted will supersede any previous
Beneficiary Designation Form so submitted.  If a Participant designates a spouse
as a Beneficiary, such designation shall automatically terminate and be of no
effect following the divorce of the Participant and such individual, unless
ratified in writing post-divorce.
 

8

--------------------------------------------------------------------------------




If the primary Beneficiary shall predecease the Participant or the primary
Beneficiary and the Participant die in a common disaster under such
circumstances that it is impossible to determine who survived the other, the
undistributed Stock Units in the Participant’s Corporation Stock Unit Account
remaining at the time of the Participant’s death shall be distributed in shares
to the alternate Beneficiary(ies) who survive(s) the Participant. If there are
no alternate Beneficiaries living or in existence at the date of the
Participant’s death, or if the Participant has not submitted a valid Beneficiary
Designation Form to the Corporation, the remaining Stock Units in the
Participant’s Corporation Stock Unit Account shall be distributed in shares in a
single distribution to the legal representative for the benefit of the
Participant’s estate.
 
SECTION VIII
AMENDMENT AND TERMINATION
 
A.                                   Amendment of Plan.  The Common Stock Plan
may be amended at any time in the sole discretion of the Committee or the Board,
by written resolution, to the extent that such amendment complies with
applicable laws including Code Section 409A and the Regulations promulgated
thereunder.  No such amendment shall affect the time of distribution of any of
the Incentive Awards earned prior to the time of such amendment except as the
Committee may determine to be necessary to carry out the purpose of the Common
Stock Plan.
 
B.                                     Termination of Plan.  The Common Stock
Plan may be terminated at any time in the sole discretion of the Board or
Committee by a written resolution of its members. Following the termination of
the Common Stock Plan, the Corporation Stock Unit Accounts may be liquidated in
accordance with one of the following:
 
1.                                       the termination and liquidation of the
Common Stock Plan within twelve (12)  months of a complete dissolution of the
Corporation taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A); provided that the amounts
deferred under the Common Stock Plan are included in the Participants’ gross
incomes in the latest of the following years (or, if earlier, the taxable year
in which the amount is actually or constructively received): (i) the calendar
year in which the Common Stock Plan is terminated; (ii) the first calendar year
in which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.
 
2.                                       the termination and liquidation of the
Common Stock Plan pursuant to irrevocable action taken by the Committee or the
Corporation within the thirty (30) days preceding or the twelve (12) months
following a change in control event (as such term is defined in
Section 1.409A-3(i)(5) of the Regulations; provided that all Aggregated Plans
are terminated and liquidated with respect to each Participant that experienced
the change in control, so that under the terms of the termination and
liquidation, all such Participants are required to receive all amounts of
deferred compensation under this Plan and any other Aggregated Plans within
twelve (12) months of the date the Committee or the Corporation

9

--------------------------------------------------------------------------------




irrevocably takes all necessary action to terminate and liquidate this Plan and
the Committee or the Corporation, as the case may be, irrevocably takes all
necessary action to terminate and liquidate such other Aggregated Plans;
 
3.                                       the termination and liquidation of the
Common Stock Plan, provided that: (i) the termination and liquidation does not
occur proximate to a downturn in the Corporation’s financial health; (ii) the
Committee or the Corporation, as the case may be, terminates and liquidates all
Aggregated Plans; (iii) no payments in liquidation of the Common Stock Plan are
made within twelve (12) months of the date the Committee or the Corporation
irrevocably takes all necessary action to terminate and liquidate the Common
Stock Plan, other than payments that would be payable under the terms of the
Common Stock Plan if the action to terminate and liquidate the Common Stock Plan
had not occurred; (iv) all payments are made within twenty four (24) months of
the date on which the Committee or the Corporation irrevocably takes all action
necessary to terminate and liquidate the Common Stock Plan; and (v) the
Corporation does not adopt a new Aggregated Plan at any time within three
(3) years following the date on which the Committee or the Corporation
irrevocably takes all action necessary to terminate and liquidate the Common
Stock Plan.
 
SECTION IX
MISCELLANEOUS PROVISIONS
 
A.                                   Participant Consent.  By electing to defer
compensation pursuant to the Common Stock Plan, Participants shall be deemed
conclusively to have accepted and consented to all terms of the Common Stock
Plan, as amended from time to time, and all actions or decisions made or to be
made by the Corporation, the Board of Directors,  the Committee or the Plan
Administrator with regard to the Common Stock Plan.  Such terms and consent
shall also apply to, and be binding upon, the Beneficiaries, distributees and
personal representatives and other successors in interest of each Participant.
 
B.                                     Notice.  Any election made, or notice
given by a Participant pursuant to the Common Stock Plan shall be in writing to
the Committee, or to such representative as may be designated by the Committee
for such purpose.  Notice shall be deemed to have been made or given on the date
received by the Committee or its designated representative.
 
C.                                     Competency.  If the Committee determines
that any person to whom a payment is due hereunder is a minor, or is adjudicated
incompetent by reason of physical or mental disability, the Committee shall have
the power to cause the payments becoming due to such person to be made to the
legal guardian for the benefit of the minor or incompetent, without
responsibility of the Corporation or the Committee to see to the application of
such payment, unless prior to such payment claim is made therefore by a duly
appointed legal representative.  Payments made pursuant to such power shall
operate as a complete discharge of the Corporation, the Board of Directors and
the Committee.
 

10

--------------------------------------------------------------------------------




D.                                    Nonalienation of Benefits. Neither the
Participant nor any Beneficiary designated by him or her shall have any right to
alienate, assign, or encumber any benefits that are or may be distributed
hereunder, nor may any such amounts be subject to attachment, garnishment, levy,
execution or other legal or equitable process for the debts, contracts,
liabilities, engagements or acts of any Participant or Beneficiary.
 
E.                                      Administration of Common Stock Plan.
Full power and authority to construe, interpret, and administer the Common Stock
Plan shall be vested in the Committee.  To the extent permitted by law, the
Committee may delegate any authority it possesses to the Plan Administrator.  To
the extent the Committee has delegated authority concerning a matter to the Plan
Administrator, any reference in the Common Stock Plan to the “Committee” insofar
as it pertains to such matter, shall refer likewise to the Plan Administrator. 
Decisions of the Committee shall be final, conclusive, and binding upon all
parties.
 
F.                                      Fees and Expenses of Administration.  If
the Committee so determines, reasonable trustee’s fees (if applicable) and
reasonable out-of-pocket expenses of administering the Common Stock Plan may be
ratably deducted (using average balances) on an annual basis from Corporation
Stock Unit Accounts.
 
G.                                     Effective Date.  The terms of this Common
Stock Plan, as amended and restated, shall apply to all Director Fees deferred
under this Common Stock Plan or one of its predecessors on and after January 27,
2015, except to the extent that retroactive application would adversely affect
the rights of a Participant or Beneficiary to the amounts in the applicable
Corporation Stock Unit Account at the time of the adoption of this amendment and
restatement of the Common Stock Plan.
 
H.                                    Statements to Participants. Statements
will be provided to Participants under the Common Stock Plan on at least an
annual basis.
 
I.                                         Nonforfeitability of Participant
Accounts.  Each Participant shall be fully vested in his or her Corporation
Stock Unit Account, and the right to receive the amounts in the Corporation
Stock Unit Account shall be nonforfeitable.
 
J.                                        Successors Bound. The contractual
agreement between the Corporation and each Participant resulting from the
execution of a Deferral Election Form shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns, and to the Participant
and to the Participant’s beneficiaries, heirs, executors, administrators and
other legal representatives.


K.                                    Governing Laws and Rules of Construction. 
This Common Stock Plan shall be governed in all respects, whether as to
construction, validity or otherwise, by the laws of the State of Delaware unless
preempted by Federal law.
 

11

--------------------------------------------------------------------------------




L.                                      Compliance & Severability.  It is the
Corporation’s intent to comply with all applicable tax and other laws, including
Code Section 409A and the Regulations promulgated thereunder, so that all rights
under the Plan will be limited as necessary in the judgment of the Committee to
conform therewith.  Therefore, consistent with the effectuation of the purposes
hereof, each provision of this Common Stock Plan shall be treated as severable,
to the end that, if any one or more provisions shall be adjudged or declared
illegal, invalid or unenforceable, this Common Stock Plan shall be interpreted,
and shall remain in full force and effect, as though such provision or
provisions had never been contained herein. It is the intention of the
Corporation that the Common Stock Plan established hereunder be “unfunded” for
income tax purposes, whether or not the Corporation establishes a rabbi trust,
and the provisions hereof shall be construed in a manner to carry out that
intention.
 
M.                                 Ownership of Deferred Director Fees and
Continued Director Status. Title to and beneficial ownership of any assets, of
whatever nature, which may be allocated by the Corporation to any Corporation
Stock Unit Account in the name of any Participant, shall at all times remain
with the Corporation and its Subsidiaries, and no Participant or Beneficiary
shall have any property interest whatsoever in any specific assets of the
Corporation or its Subsidiaries by reason of the establishment of the Common
Stock Plan. The rights of each Participant and Beneficiary hereunder shall be
limited to enforcing the unfunded, unsecured promise of the Corporation and its
Subsidiaries to pay benefits under the Common Stock Plan, and the status of any
Participant or Beneficiary shall be that of an unsecured general creditor of the
Corporation and its Subsidiaries. Neither the establishment of the Common Stock
Plan nor the distribution of any benefits hereunder or any action of the
Corporation, its Board of Directors, or any committee thereto, shall be held or
construed to confer upon any person the legal right to remain a director of the
Corporation or any Subsidiary or any Advisory Board beyond the term for which he
or she was elected or appointed to the board(s) on which he or she serves.



12